DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Invention I, Species I (Fig. 5), and Claims 1-13 and 16 in the reply filed on May 20, 2021 is acknowledged. Thus, Claim 14-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0145338 A1 to Fujii et al. (“Fujii”) in view of U.S. Patent Application Publication No. 2014/0264948 A1 to Chou et al. (“Chou”).										As to claim 1, although Fujii discloses an image sensor, comprising: a logic die (30), having: a function logic element (34) disposed on a bond side of the logic die (30); and a logic oxide array (surrounding 4, 5) of raised logic oxide features (surrounding 4, 5) disposed on the bond side of the logic die (30); a pixel die (40) that is stacked on top of the logic die (30), the pixel die (40) having: a pixel array (pixels, ¶ 0079) disposed on a light receiving side of the pixel die (40); and a pixel oxide array (surrounding 7, 8) of raised pixel oxide features (surrounding 7, 8) disposed on a bond side of the pixel die (40); a plurality of outer bonds (5, 8) disposed between an outer region of the logic die (30) and an outer region of the pixel die (40); and a plurality of inner bonds (4, 7) formed at an inner region of the image sensor between the pixel oxide array (surrounding 7, 8) and the logic oxide array (surrounding 4, 5) (See Fig. 1, Fig. 2, Fig. 3, Fig. 6, Fig. 9, Fig. 10, Fig. 11, ¶ 0076-¶ 0083, ¶ 0090-¶ 0112) (Notes: the raised oxide features are As to claim 2, Fujii further discloses wherein the raised logic oxide features (surrounding 4, 5) form a logic oxide grid and the raised pixel oxide features (surrounding 7, 8) form a pixel oxide grid that overlaps the logic oxide grid by an inner bond overlap amount (See Fig. 1, Fig. 2, Fig. 3, Fig. 6).						As to claim 3, Fujii further discloses wherein the raised logic oxide features (surrounding 4, 5) are offset from the raised pixel oxide features (surrounding 7, 8) to reduce an inner bond overlap amount (See Fig. 9, Fig. 10, Fig. 11, ¶ 0090-¶ 0112) (Notes: the oxide features are offset from each other when inner bonds are orthogonal and intersect each other).											As to claim 4, it would have been obvious to one of ordinary skill in the art wherein each raised pixel oxide feature (surrounding 7, 8) and each raised logic oxide As to claim 5, it would have been obvious to one of ordinary skill in the art wherein adjacent raised pixel oxide features (surrounding 7, 8) are spaced apart by a pitch P of about 10 μm to about 50 μm and are offset from the raised logic oxide features (surrounding 4, 5) (See Fig. 9, Fig. 10, Fig. 11, ¶ 0090-¶ 0112) (Notes: the oxide features are offset from each other when inner bonds are orthogonal and intersect each other) as the pitch determines how compact the inner bonds are relative to each other, where a smaller pitch P may provide highly integrated interconnects and a larger pitch P may provide interconnects that are less likely to form a short circuit.			As to claim 6, Fujii further discloses wherein the raised pixel oxide features (surrounding 7, 8) are offset relative to the raised logic oxide features (surrounding 4, 5) by an offset angle a of about 15 degrees to about 75 degrees (See Fig. 9, Fig. 10, Fig. 11, ¶ 0090-¶ 0112) (Notes: the offset angle is relatively formed by the grids as illustrated in FIG. 5 of the Drawings. Fujii also discloses the grids such that the offset angle is met).													As to claim 11, Fujii in view of Chou further discloses wherein the plurality of fluidly connected air gaps (116, 216) is configured to limit conduction of thermal energy from the logic die (30/100) to the pixel die (40/200), and to permit convection through the plurality of fluidly connected air gaps (116, 216) (See Fujii Fig. 6 and Chou Fig. 10).		Further regarding claim 11, the claim limitation “is configured to limit conduction In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).				As to claim 16, Fujii further discloses wherein the inner region of the pixel die (40) encompasses the pixel array (See Fig. 6, ¶ 0079).	
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0145338 A1 to Fujii et al. (“Fujii”) and U.S. Patent Application Publication No. 2014/0264948 A1 to Chou et al. (“Chou”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0075534 A1 to Gao et al. (“Gao”). The teachings of Fujii and Chou have been discussed above.									As to claim 8, although Fujii in view of Chou discloses wherein each fluidly connected air gap (116, 216) has a depth G measured between the logic die (30/100) to the pixel die (40/200) of about the heights of the inner bonds (4, 7/112, 212) (See Fujii Fig. 6 and Chou Fig. 10), Fujii and Chou do not further disclose wherein the depth G is As to claim 9, Fujii in view of Chou and Gao further discloses wherein depth G is measured from the logic die (30/100) to the pixel die (40/200) (See Fujii Fig. 6 and Chou Fig. 10)												As to claim 10, Fujii in view of Chou and Gao further discloses wherein each raised logic oxide element (surrounding 4, 5) has a first height and each raised pixel oxide element (surrounding 7, 8) has a second height, the sum of the first height and the second height equaling the depth G (See Fujii Fig. 6 and Chou Fig. 10).		
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0145338 A1 to Fujii et al. (“Fujii”) and U.S. Patent Application Publication No. 2014/0264948 A1 to Chou et al. (“Chou”) as applied to claim 1 above, and further in view of JP 2008-78419 A to Sakai (“Sakai”). The teachings of Fujii and Chou have been discussed above.			As to claim 12, although Chou discloses the air gap (116, 216) (See Fig. 10), Fujii and Chou do not further disclose wherein each air gap is fluidly connected with at .

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Hsu et a. (US 2011/0031633 A1).										Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815